The defendant was charged with the possession of intoxicating liquor for the purpose of sale. From judgment pronounced on verdict of guilty the defendant appealed.
The only assignment of error brought forward in the case on appeal is the denial by the court below of defendant's motion for judgment of nonsuit. An examination of the record leads us to the conclusion that the evidence offered by the State was sufficient to carry the case to the jury, and that the defendant's motion was properly denied. The evidence supports the verdict and judgment. In the trial we find
No error.